Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 2/28/2022 are entered. Claims 11-17, 19-20, and 23 are withdrawn. Claims 18, 21-22, 24-27, 29-30, and 33-34 are cancelled. Claims 35-36 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 28, 31-32, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141) in view of Butorac et al (US 8,156,750).
Claim interpretation: The phrase “target superheated temperature setpoint” is interpreted to be a target setpoint of a temperature of the refrigerant that is in a superheat condition.
Regarding claim 1, VanderZee discloses a refrigeration system (14), comprising:
a variable capacity compressor system (18) configured to pressurize refrigerant within a refrigerant circuit; and
a controller configured to:
determine an operating capacity of the variable capacity compressor system (“HI LOAD” and “LO LOAD” of figure 2; 3:65-4:6 describes compressor load);
set a target superheated temperature set point (30 and 32 of figure 2) of the refrigerant within the refrigerant circuit basec on the operating capacity and stored values , (6:10-27 discuss calculating a target superheat based on calculations in addition to the stored target superheat value; note that VanderZee uses the term superheat in the traditional meaning, being the different between actual temperature and saturation temperature, rather than the special definition used by applicant noted above) comprising data associating a plurality of target superheated set point values with respective, corresponding operating capacity values (figure 2 provides a plurality of target superheat values, line 24 represents a plurality of values), wherein the target superheated temperature setpoint is greater than a minimum superheated temperature associated with the operating capacity (minimum superheat is “SATURATED” line 28 of figure 2);
determine an adjustment to the operating capacity of the variable capacity compressor system (change from where lines 34 and 28 meet to where lines 36 and 28 meet show the change in minimum superheat temperature between the two capacities), wherein the minimum superheated temperature is adjusted by an adjustment amount based on the adjustment to the 
adjusting the target superheated temperature setpoint by the adjustment amount based on the stored values and the adjustment to the operating capacity (because the superheat is set to 2°F each of the target superheated temperature set points is 2°F above the saturation temperatures which adjusts based on operating capacity).
VanderZee lacks a lookup table. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. Butorac evidences that it is known to substitute calculation for a lookup table in the context of superheat determination (10:64-11:19 describes calculation for superheat based on system capacity and then provides for utilization of a lookup table). In this instance the prior art provides for the element of a lookup table (evidenced by Butorac). It is known in the art to substitute calculation for table lookup. The result of the substitution would have been predictable. MPEP 2143 B. Further the examiner notes that applicant’s disclosure provides for a lookup table as an alternative to algorithm [0076].
Regarding claims 5 and 7, VanderZee discloses the superheat target setpoint comprises a target amount of heat/temperature value to be added to the refrigerant between an evaporator disposed along the refrigeration circuit and the variable capacity compressor system (4:7-13 describes suction temperature).
Regarding claim 6, 
Regarding claim 8, VanderZee discloses the variable capacity compressor system comprises a plurality of compressors (3:39-40), and wherein the operating capacity is based on a respective capacity of each compressor of the plurality of compressors in operation (4:1).
Regarding claim 9, VanderZee discloses a first compressor of the plurality of compressors has a first capacity, a second compressor of the plurality of compressors has a second capacity, and the first and second capacities are different (as disclosed a differing number of compressors may be operated; an operating compressor has a different capacity than a non-operating compressor).
Regarding claim 28, VanderZee as modified, discloses the determined property is suction temperature/pressure (4:7-22).
Regarding claim 31, VanderZee disclose the controller is configured to set the superheat target setpoint of the refrigerant within a range of superheated temperatures associated with the operating capacity, wherein the range of superheat temperatures comprises the minimum superheat temperature and the target temperature (4:23-50 describe figure 3 and a range of superheat amounts).
Regarding claim 32, VanderZee disclose the range of superheat temperatures comprises a maximum superheat temperature (figure 3 shows a range of superheat amounts which include a maximum) and the target superheated temperature setpoint is more proximate the minimum superheated temperature than the maximum superheated temperature (target superheat of figure 3 is closer to minimum/saturated than to the maximum amount).
Regarding claims 35-36, VanderZee discloses the variable capacity compressor system comprises a plurality of compressors (3:39-40), and wherein the controller is configured to determine the adjustment to the operating capacity of the variable capacity compressor system based on a determination of a respective operational mode of each compressor of the plurality .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), and in view of Voss (US 5,396,779).
Regarding claims 2 and 3, VanderZee discloses a condenser (20) disposed along the refrigerant circuit. VanderZee lacks adjusting operation of a condenser fan in response to the adjustment in target superheat. Voss discloses that it is old and well known to control superheat by operation of a condenser fan (2:19-24; 10:28-36). It would have been obvious to one of ordinary skill in the art to have provided VanderZee with the condenser fan control of Voss in order to adjust superheat, Voss provides that it is desirable to provide for plural means of maintaining a superheat set point; therefor it is obvious to provide in addition to the expansion valve control of VanderZee. Further it has been held that combining prior art elements according to known methods to yield predictable results is obvious MPEP 2143. In this instance it is established that both condenser fan control and expansion valve control act to predictably control superheat. 
Regarding claim 4, .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), in view of Voss (US 5,396,779), and in further view of Crane (US 2003/0014986).
Regarding claim 4, VanderZee as modified discloses the refrigeration of claim 3, including reducing a speed of the fan to adjust operation of the condenser (Voss col 10, lines 30-31). VanderZee lacks a plurality of fans. It has been held that the mere duplication of parts has no patentably significance unless a new and unexpected result is produced. MPEP 2144.04 VI. B. Additionally, Crane evidences that utilizing plural condenser fans is old and well known. It would have been obvious to one of ordinary skill to have provided VanderZee with a plurality of condenser fans in order to increase the capacity of the system to dissipate heat.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderZee (US 8,096,141), in view of Butorac et al (US 8,156,750), and in further view of Isono (US 5,263,335) or Shaw (US 5,927,088) in the alternative. 
Regarding claim 10, VanderZee discloses adjusting the operating capacity of the compressor(s), but is silent concerning the impetus for control. Isono discloses utilizing detected ambient temperature to set capacity (steps S7-S11 of figure 2). Shaw discloses adjusting compressor capacity based on ambient temperature (examples shown in figures 7 and 17). It would have been obvious to one of ordinary skill in the art to have controlled the compressor capacity of VanderZee based on ambient temperature in order to match refrigerant load with demand thereby increasing efficiency.
Response to Arguments
Applicant’s arguments received 2/28/2022 have been considered but are rendered moot by the new grounds of rejection.
VanderZee discloses a calculation of saturated temperature based on system capacity and adding a predetermined (stored) superheat value. In other words the target superheat is calculated based on a system capacity. However as evidenced by Butorac a lookup table is a known alternative to calculation. Therefore the mere substitution of one known technique for another yielding predictable results is obvious.
Martin et al (US 2006/0112702) already of record, also shows a lookup table (figure 12) that shows a correspondence between system capacity (measured in Pressure Ratio or amperage) and superheat (SH).
Regarding official notice (claims 4 and 10), evidence is now provided as was also noted on the most recent advisory action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maiello et al (US 2015/0059373) adjust super heat set point [0033].
Kawakutsu et al (US 7,886,549) using expansion valve and condenser fan to control superheat amount.
Martin et al (US 2006/0112702) superheat adjustment.
Kenyon et al (US 5,477,701) superheat change relative to flow rate.
Sindermann et al (US 5,058,390) using condenser fan control to control superheat.
Beckey et al (US 4,878,355) tracking of superheat change over time.
Kasahara et al (US 2010/0198416) change of super heat setting.
Powell et al (US 5,255,529) condenser fan control to control superheat.
Ochiai (US 10,816,248) constant superheat
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763